Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Objections
Claim 1 is objected to because of the following informalities: “vestibular ring” should read “the vestibular ring” in Line 4.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  a period missing from the end of the claim number which should read “2.” in Line 1.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “partially ring-shaped, less than 360 degrees” should read “partially ring-shaped,  or less than 360 degrees” in Line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 lines 4-6 is unclear with regards to “vestibular ring and lip ring” in line 4 and where support for rings in addition to vestibular ring in line 3 and lip ring earlier in line 4 can be found as well as their intended scope, the irregular comma and grammar usage that does not appear to have clear indications of which phrase modifies which preceding term to enable one to clearly discern the intended limitations, the phrase "optionally" in line 4 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (See MPEP § 2173.05(d)) and there appears to be no support in the specification and drawings for the film being optional, and “the rings” in each of lines 5 and 6 are unclear as to which of the 4 recited rings such is intended to refer. Examiner is interpreting this as, and suggests amending as, 
“a lip ring (14), and 
a film (12), said film extending between the vestibular ring and the lip ring, said film being held tensioned by the vestibular ring and the lip ring, the film, the vestibular ring, and the lip ring being resiliently deformable,”.
In addition, Examiner suggests amending line 3 as “a vestibular ring (16), [[and]]”.
Claim 1 lines 7-10 is unclear with regards to “at least in a region” in lines 7-8 and how it is to be interpreted relative to the broadest reasonable interpretation of “the film has a radially inwardly extending constriction” in Line 7, as “at least one region” does not further limit the claim. Further, in Lines 8-9 “at least in said region” is unclear and how its further limiting “extending without tension” in Line 9, the irregular comma and grammar usage that does not appear to have clear indications of which phrase modifies which preceding term to enable one to clearly discern the intended limitations. In addition, the removal of the phrases has no impact on the claim scope and further improves the clarity of the claim.  Examiner is interpreting this as, and suggests amending as, 
“wherein the film (12) has a radially inwardly extending constriction between the lip ring (14) and vestibular ring (16), the film (12), extending without tension and in a single piece between an inner face (36) and an outer face (38)”.
Claim 2 lines 2-3 is unclear with regards to “vestibular ring and lip ring” and their intended scope, the irregular comma and grammar usage that does not appear to have clear indications of which phrase modifies which preceding term to enable one to clearly discern the intended limitations. Examiner is interpreting this as, and suggests amending as, 
“the film (12) has, in the region between the lip ring (14) and the vestibular ring (16), a constant thickness within a standard of deviation of ±20 % of the constant thickness, and/or 
wherein the film (12) has a lower diameter at the constriction (18) than at the rings (14, 16).”
Claim 5 recites the limitation "as considered radially inwards" in 1 and “the periphery” in Line 3 lacks antecedent basis.  It is unclear according to the broadest reasonable interpretation of which “considered radially inward” is to mean and if so the depth of the constriction. Examiner is interpreting this as, and suggests amending as,
“wherein a depth (34) of the constriction (18) inwardly is variable over [[the]] a periphery of the film (12).”
Claim 6 recites the limitation "the cheeks" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as, and suggests amending as,
“wherein the depth (34) of the constriction (18) is greater at a point intended for [[the]] cheeks.”
Claim 7  recites the limitation “the mouth center” in Line 3 and "the sagittal plane" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as, and suggests amending as,
“the depth (34) of the constriction (18) is greater at a point intended for a center of the oral cavity at and around a sagittal plane.”
Claim 8 line 2 is unclear with regards to “without tension” in line 2 as the claim depends from claim 1 wherein it is claimed the film in tensioned between rings in Line 5, as well as, the irregular comma and grammar usage that does not appear to have clear indications of which phrase modifies which preceding term to enable one to clearly discern the intended limitations, further, the phrases "the greatest depth" in line 2 and “the center” in line 3 lacks antecedent basis. Examiner is interpreting this as, and suggests amending as,
“the constriction (18) shapes the film (12) radially inwards and/or,
a point of [[the]] greatest depth (34) of the constriction is in the center between the rings (14, 16) or,
shifted towards the lip ring (14) with respect to [[the]] a center, the center being half way from the lip and vestibular rings.”
Claim 9 lines 2-3 is unclear with regards to “lip ring and vestibular ring” and their intended scope, as well as, the irregular comma and grammar usage that does not appear to have clear indications of which phrase modifies which preceding term to enable one to clearly discern the intended limitations, as well as, “the limp state” Line 3 lacks antecedent basis. Examiner is interpreting this as, and suggests amending as, 
“the film (12), as considered in a section through the lip ring (14) and the vestibular ring (16), extends in a catenary manner in [[the]] limp state, or wherein the film (12), as considered in a longitudinal section parallel to an axis (40) of the film tensioning element (10), extends substantially in a manner of a V (20).”
Claim 11 and 13 recites the limitation "the periphery" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. In addition, Claim 11 recites “different thicknesses” in line 2 and in Claim 13 recites “different wall thicknesses” in Line 2. It is unclear where the thickness is in relation to the film and rings and where the thickness of the film varies. Examiner is interpreting this as, and suggesting amending as, “a periphery”.
Claim 7 recites the limitation “the maximum thickness” in Line 3. There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as, and suggests amending as,
“[[the]] maximum thickness”.
Claim 14 Line 2 “a net structure” is unclear as Claim 1, Line 10 from which claim 14 depends, states “free of any supports and/or inserts” in Line 10. The structure free of supports and/or inserts in its broadest reasonable interpretation cannot have a net structure. Further the limitation "which is established while taking into account an FEM calculation" in lines 2-3 is unclear the scope or intention of “taking into account” is, as well as, what taking into account an FEM calculation, as it does not further limit the claim. The Examiner is interpreting this as, and suggests amending Claim 1 as,
“extending without tension and in a single piece between an inner face (36) and an outer face (38).”
The Examiner is interpreting this as, and suggests amending Claim 14 as,
“the film (12) has a net structure.
Claim 15 recites the limitation "the meshes” and “the lattice" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horvath (US 20080153058).
The claimed phrase “manufactured by” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Regarding Claim 1, Horvath, in the same field of endeavor, discloses a film tensioning element (Figure 1; abstract; Paragraphs [0014] – [0018]) configured to (“for” is interpreted as functional language intended to mean that the element is configured to be used in performing dental operations) for perform dental operations in a patient's oral cavity (Abstract; Paragraph [001]), comprising a vestibular ring (1) and a lip ring (2)  a film (3), said film (3) extending between the vestibular ring (1) and the lip ring (2) said film being held tensioned by the vestibular ring (1) and the lip ring (2) (Paragraph [0044]), the film (3) being resiliently deformable (Paragraph [0044]), wherein the film (3) has a radially inwardly extending constriction (Labeled below as “constriction”), between the lip ring (2) and vestibular ring (1), the film (3), extending without tension and in a single piece between an inner face (Labeled below as “inner”) and an outer face (Labeled below as “outer”).

    PNG
    media_image1.png
    287
    658
    media_image1.png
    Greyscale

	Regarding Claim 2, Horvath discloses the film (3) has a lower diameter at the constriction (labeled above) than at the rings (1 and 2; see labeled figure below).

    PNG
    media_image2.png
    253
    481
    media_image2.png
    Greyscale

	Regarding Claim 3, Horvath discloses the region of the constriction (labeled above) is ring-shaped, 360 degrees (the film 3, in which the construction is within, is ring-shaped as disclosed as “two tensioning frames 1 and 2 which are constructed annularly closed, and film-like means 3 connecting the two tensioning frames 1 and 2. The means are constructed in the form of a circumferentially extending thin membrane” see paragraph [0035]. Since the construction is disclosed as circumferentially extending it is therefore ring shaped in regards to the film and the film is a component of the construction).
Regarding Claim 5, Horvath discloses a depth (labeled below via double sided arrows) of the constriction (see labeled figure 1 above), is variable over the periphery of the film (3).

    PNG
    media_image3.png
    400
    555
    media_image3.png
    Greyscale

Regarding Claim 6, Horvath discloses the depth (labeled above) of the constriction (within film 3, labeled above) is greater at a point intended for the cheeks (see figure 3; Paragraph [0030]).
Regarding Claim 7, Horvath discloses the depth (labeled above) of the constriction (labeled above) is greater at a point intended for the mouth center at and around the sagittal plane (see Figures 2 and 3; Paragraph [0046]).
Regarding Claim 8, Horvath discloses the constriction (Labeled above in figure 1) shapes the film (3) radially inwards without tension (Paragraph [0038] discloses the film lacks shape and is tension free).
Regarding Claim 9, Horvath discloses the film (3), as considered in a section (see Figure 1) through the lip ring (2) and vestibular ring (1), extends in a catenary manner in the limp state (Catenary as defined by the American Heritage Dictionary (https://www.ahdictionary.com/word/search.html?q=catenary) is “the curve formed by a perfectly flexible, uniformly dense, and inextensible cable from its endpoints. It is identical to the graph of cosine”, the boxed in portion of the film below is considered to be u-shaped, which the curve of cosine is, in the limp state as Paragraph [0038] discloses Figure 1 is tension-free which is limp).

    PNG
    media_image4.png
    245
    528
    media_image4.png
    Greyscale

	The claimed phrase “manufactured by” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding Claim 10, Horvath discloses the film (3) is manufactured by an injection-molding process (Paragraph [0007] ; Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Horvath.
Regarding Claim 4, Horvath discloses the invention of claim 1 as well as, discloses the constriction (labeled above) is smaller than that of the rings. Horvath discloses the claimed invention except for the region of the constriction extends over less than 99 % and more than 30 % of a distance between the vestibular ring and the lip ring. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the region of the constriction extends over less than 99 % and more than 30 % of a distance between the vestibular ring and the lip ring since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 12, Horvath discloses the invention of claim 1 as well as, the constriction (labeled above) has a depth (within Figure 2, labeled above). Horvath discloses the claimed invention except for the constriction of the film has a maximum depth of at least 5 times or at least 10 times or at least 15 times the maximum thickness of the film. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the constriction of the film has a maximum depth of at least 5 times or at least 10 times or at least 15 times the maximum thickness of the film since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

  Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Horvath in view of Norton (US 6514176).
Regarding Claim 11, Horvath discloses the invention of claim 1. Horvath does not disclose  the film has different thicknesses  about a periphery of the film tensioning element, between the lip ring and vestibular ring.
Norton, in the same field of endeavor teaches the device (10) has different thicknesses  (See Figure 3; Column 4, Line 45 – Column 4, Lines 21) about the periphery (30) of the film tensioning element, between the lip ring (20) and vestibular ring (32). It would have been obvious before the effective filing date to have modified the film thickness of Horvath with the varying periphery thickness of Norton in order to taper around the lip portion for a comfortable fit of the device in the patient’s oral cavity (see figure 3 of Norton).
Regarding Claim 13, Horvath discloses the invention of claim 1. Horvath does not disclose at the constriction the film has different wall thicknesses in the periphery.
Norton teaches the constriction the film (from 61 to 31) has different wall thicknesses in the periphery (30 and 20) (See Figure 3; Column 4, Line 45 – Column 4, Lines 21). It would have been obvious before the effective filing date to have modified the film thickness of Horvath with the varying periphery thickness of Norton in order to taper around the lip portion for a comfortable fit of the device in the patient’s oral cavity (see figure 3 of Norton).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Horvath in view of Erickson et al. (US 5499917 hereinafter “Erickson”).
The claimed phrase “established” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding Claim 14, Horvath discloses the invention of claim 1. Horvath does not disclose the film has a net structure. Erickson, in a similar field of endeavor teaches a dental dam (10; abstract; column 1, lines 9-11) which is used for isolation, moisture control and infection control in the oral environment (Column 1, Lines 9-11), comprising a film (14) has a net structure (see Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Horvath’s film adding the webbing/net of Erickson in order to have the strength to avoid tearing during normal placement and use (Column 4, Lines 24-30).
Regarding Claim 15, the combination of Horvath and Erickson discloses the invention of claim 14. The combination of Horvath and Erickson teaches the meshes (formed by films 14-17; Column 4 Lines 12-24 which discloses the films can be stretched) of the net (Figure 1) have a lower wall thickness than the lattice of the net (column 4, Lines 12-24 teaches the thickness does not vary, however it would vary as Erickson teaches the film stretches and when bent around the anatomy of the oral cavity as the mesh will have a lower thickness than the lattice due to compression of the empty space between layers). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Horvath’s film with the webbing/net of Erickson in order stretch the device and after removal of tensile stress the device will return to its original relaxed length.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772